DETAILED ACTION
	This is the first action on the merits. Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/12/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an instruction unit configured to instruct a start of the automated parking” in claim 1 (See paragraphs [0005] and [0070] of the present specification); 
“a presentation unit configured to present the user with an option of selecting the first automated parking mode or the second automated parking mode” in claim 2 (See paragraphs [0072] and [0074] of the present specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2020/0298839 A1), in view of Kramer (US 2020/0401127 A1).

	Regarding claim 1, Inoue discloses a vehicle control device for controlling automated parking of a vehicle according to an instruction (In fig. 1 and starting in paragraph [0022], Inoue discloses a parking assistance device including a parking assistance ECU 10 including a CPU, a RAM, a ROM, an interface, and the like), the device comprising:
an instruction unit configured to instruct a start of the automated parking (In paragraph [0046], Inoue discloses that the parking assistance ECU 10 monitors the operation of the parking assistance switch 91 to determine whether or not a request for assistance is issued); and
a control unit configured to control an automated parking mode based on a shift position of a transmission when the automated parking is instructed by the instruction unit (In paragraphs [0041-0042], Inoue discloses that the parking assistance ECU 10 monitors the position of the shift lever to select a parking mode as the assistance mode, for example, when the position of the shift lever is in “D” the perpendicular parking mode or parallel parking mode is selected, and when the position of the shift lever is in “P”, the unparking mode is selected; see also paragraph [0131], where Inoue discloses that the unparking assistance differs in the target area to which the vehicle is finally moved, where the examiner understands the unparking mode to be a parking mode in that it is a control process pertaining to the overall parking process, or at least in that the vehicle is driven to and stopped in a target location (parked) via the unparking mode),
wherein the automated parking mode includes a first automated parking mode in which forward movement or rearward movement is possible and a second automated parking mode in which a parking space is detected and steering is executed automatically (In paragraphs [0041-0042], Inoue discloses that when the position of the shift lever is in “D” the perpendicular parking mode or parallel parking mode is selected (second automated parking mode), and when the position of the shift lever is in “P”, the unparking mode is selected (first automated parking mode); in paragraphs [0099] and [0131], Inoue discloses that the unparking assistance (first automated parking mode) includes step 308 of performing assistance control including driving force control (to move the vehicle forward or rearward); in paragraphs [0084], [0099], and [0130], Inoue discloses that the perpendicular parking mode and parallel parking mode include step 205 of setting the target area as one of the detected parking available areas (parking space is detected) and step 308 of performing assistance control including steering angle control (to automatically execute steering)), and
the control unit, when the automated parking is instructed, controls the automated parking mode to be in the first automated parking mode, in a case where the shift position is a first position, and selectively controls the automated parking mode to be in the first automated parking mode or the second automated parking mode, in a case where the shift position is a second position that differs from the first position (In paragraphs [0041-0042], Inoue discloses that when the position of the shift lever is in “D” (second shift position) the perpendicular parking mode or parallel parking mode is selected (second automated parking mode), and when the position of the shift lever is in “P” (first shift position differing form the second), the unparking mode is selected (first automated parking mode)).
	Inoue does not explicitly disclose a vehicle control device for controlling automated parking of a vehicle according to an instruction from a remote operation terminal,
	wherein the automated parking mode includes a first automated parking mode in which steering is not executed.
	However, Kramer teaches a vehicle control device for controlling automated parking of a vehicle according to an instruction from a remote operation terminal (In fig. 1 and paragraph [0045], Kramer teaches a parking assistance system which can be remote-controlled from outside the vehicle by means of a remote control system),
wherein the parking mode includes a first automated parking mode in which steering is not executed (In paragraphs [0080] and [0086], Kramer teaches that in a parking process of exiting from a parking space (such as the unparking mode as disclosed by Inoue considered to be a first automated parking mode) the vehicle is made to exit the parking space in an unsteered fashion).
Kramer is considered to be analogous to the claimed invention in that they both pertain to a remote-controlled parking assistance system. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kramer with the device as disclosed by Inoue. For example, controlling the automated parking via a remote system is advantageous in that it “permits the driver to exit the vehicle comfortably and then park the vehicle under remote control” as suggested by Kramer in paragraph [0004], increasing convenience for the user by allowing them to exit the vehicle before parking the vehicle in a narrow space which would otherwise prevent or inconvenience an exit from the vehicle, for example. Additionally, controlling the vehicle in an unsteered manner during the process of exiting a parking space may be advantageous in that it simplifies the autonomous operation of the vehicle, limiting the risk for potential collision that may be encountered by executing pathfinding and steering, while still providing remote control by the user to cause the vehicle to exit the parking space and allow them to enter the vehicle, for example.

Regarding claim 7, Inoue further discloses wherein the first position is a P range, and the second position is a D range (In paragraphs [0041-0042], Inoue discloses that when the position of the shift lever is in “D” (second shift position) the perpendicular parking mode or parallel parking mode is selected (second automated parking mode), and when the position of the shift lever is in “P” (first shift position differing form the second), the unparking mode is selected (first automated parking mode)).

Regarding claim 8, Inoue further discloses a vehicle comprising the vehicle control device (In paragraph [0020], Inoue discloses that the parking assistance device is mounted on a host vehicle).

Regarding claim 9, Inoue discloses an operation method of a vehicle control device for controlling automated parking of a vehicle according to an instruction (In fig. 1 and starting in paragraph [0022], Inoue discloses a parking assistance device including a parking assistance ECU 10 including a CPU, a RAM, a ROM, an interface, and the like), the method comprising:
instructing a start of the automated parking (In paragraph [0046], Inoue discloses that the parking assistance ECU 10 monitors the operation of the parking assistance switch 91 to determine whether or not a request for assistance is issued); and
controlling an automated parking mode based on a shift position of a transmission when the automated parking is instructed (In paragraphs [0041-0042], Inoue discloses that the parking assistance ECU 10 monitors the position of the shift lever to select a parking mode as the assistance mode, for example, when the position of the shift lever is in “D” the perpendicular parking mode or parallel parking mode is selected, and when the position of the shift lever is in “P”, the unparking mode is selected; see also paragraph [0131], where Inoue discloses that the unparking assistance differs in the target area to which the vehicle is finally moved, where the examiner understands the unparking mode to be a parking mode in that it is a control process pertaining to the overall parking process, or at least in that the vehicle is driven to and stopped in a target location (parked) via the unparking mode),
wherein the automated parking mode includes a first automated parking mode in which forward movement or rearward movement is possible and a second automated parking mode in which a parking space is detected and steering is executed automatically (In paragraphs [0041-0042], Inoue discloses that when the position of the shift lever is in “D” the perpendicular parking mode or parallel parking mode is selected (second automated parking mode), and when the position of the shift lever is in “P”, the unparking mode is selected (first automated parking mode); in paragraphs [0099] and [0131], Inoue discloses that the unparking assistance (first automated parking mode) includes step 308 of performing assistance control including driving force control (to move the vehicle forward or rearward); in paragraphs [0084], [0099], and [0130], Inoue discloses that the perpendicular parking mode and parallel parking mode include step 205 of setting the target area as one of the detected parking available areas (parking space is detected) and step 308 of performing assistance control including steering angle control (to automatically execute steering)), and
in the controlling, when the automated parking is instructed, the automated parking mode is controlled to be in the first automated parking mode, in a case where the shift position is a first position, and the automated parking mode is selectively controlled to be in the first automated parking mode or the second automated parking mode, in a case where the shift position is a second position that differs from the first position (In paragraphs [0041-0042], Inoue discloses that when the position of the shift lever is in “D” (second shift position) the perpendicular parking mode or parallel parking mode is selected (second automated parking mode), and when the position of the shift lever is in “P” (first shift position differing form the second), the unparking mode is selected (first automated parking mode)).
Inoue does not explicitly disclose an operation method of a vehicle control device for controlling automated parking of a vehicle according to an instruction from a remote operation terminal,
wherein the automated parking mode includes a first automated parking mode in which steering is not executed.
However, Kramer teaches an operation method of a vehicle control device for controlling automated parking of a vehicle according to an instruction from a remote operation terminal (In fig. 1 and paragraph [0045], Kramer teaches a parking assistance system which can be remote-controlled from outside the vehicle by means of a remote control system),
wherein the automated parking mode includes a first automated parking mode in which steering is not executed (In paragraphs [0080] and [0086], Kramer teaches that in a parking process of exiting from a parking space (such as the unparking mode as disclosed by Inoue considered to be a first automated parking mode) the vehicle is made to exit the parking space in an unsteered fashion).
Kramer is considered to be analogous to the claimed invention in that they both pertain to a remote-controlled parking assistance system. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kramer with the method as disclosed by Inoue. For example, controlling the automated parking via a remote system is advantageous in that it “permits the driver to exit the vehicle comfortably and then park the vehicle under remote control” as suggested by Kramer in paragraph [0004], increasing convenience for the user by allowing them to exit the vehicle before parking the vehicle in a narrow space which would otherwise prevent or inconvenience an exit from the vehicle, for example. Additionally, controlling the vehicle in an unsteered manner during the process of exiting a parking space may be advantageous in that it simplifies the autonomous operation of the vehicle, limiting the risk for potential collision that may be encountered by executing pathfinding and steering, while still providing remote control by the user to cause the vehicle to exit the parking space and allow them to enter the vehicle, for example.

Regarding claim 10, Inoue discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute the steps of an operation method of a vehicle control device for controlling automated parking of a vehicle according to an instruction (In fig. 1 and starting in paragraph [0022], Inoue discloses a parking assistance device including a parking assistance ECU 10 including a CPU, a RAM, a ROM, an interface, and the like, wherein the CPU implements various functions by executing the instructions stored in the ROM), the computer program causing the computer to execute:
instructing a start of the automated parking (In paragraph [0046], Inoue discloses that the parking assistance ECU 10 monitors the operation of the parking assistance switch 91 to determine whether or not a request for assistance is issued); and
controlling an automated parking mode based on a shift position of a transmission when the automated parking is instructed (In paragraphs [0041-0042], Inoue discloses that the parking assistance ECU 10 monitors the position of the shift lever to select a parking mode as the assistance mode, for example, when the position of the shift lever is in “D” the perpendicular parking mode or parallel parking mode is selected, and when the position of the shift lever is in “P”, the unparking mode is selected; see also paragraph [0131], where Inoue discloses that the unparking assistance differs in the target area to which the vehicle is finally moved, where the examiner understands the unparking mode to be a parking mode in that it is a control process pertaining to the overall parking process, or at least in that the vehicle is driven to and stopped in a target location (parked) via the unparking mode),
wherein the automated parking mode includes a first automated parking mode in which forward movement or rearward movement is possible and a second automated parking mode in which a parking space is detected and steering is executed automatically (In paragraphs [0041-0042], Inoue discloses that when the position of the shift lever is in “D” the perpendicular parking mode or parallel parking mode is selected (second automated parking mode), and when the position of the shift lever is in “P”, the unparking mode is selected (first automated parking mode); in paragraphs [0099] and [0131], Inoue discloses that the unparking assistance (first automated parking mode) includes step 308 of performing assistance control including driving force control (to move the vehicle forward or rearward); in paragraphs [0084], [0099], and [0130], Inoue discloses that the perpendicular parking mode and parallel parking mode include step 205 of setting the target area as one of the detected parking available areas (parking space is detected) and step 308 of performing assistance control including steering angle control (to automatically execute steering)), and
in the controlling, when the automated parking is instructed, the automated parking mode is controlled to be in the first automated parking mode, in a case where the shift position is a first position, and the automated parking mode is selectively controlled to be in the first automated parking mode or the second automated parking mode, in a case where the shift position is a second position that differs from the first position (In paragraphs [0041-0042], Inoue discloses that when the position of the shift lever is in “D” (second shift position) the perpendicular parking mode or parallel parking mode is selected (second automated parking mode), and when the position of the shift lever is in “P” (first shift position differing form the second), the unparking mode is selected (first automated parking mode)).
Inoue does not explicitly disclose a vehicle control device for controlling automated parking of a vehicle according to an instruction from a remote operation terminal,
wherein the automated parking mode includes a first automated parking mode in which steering is not executed.
However, Kramer teaches a vehicle control device for controlling automated parking of a vehicle according to an instruction from a remote operation terminal (In fig. 1 and paragraph [0045], Kramer teaches a parking assistance system which can be remote-controlled from outside the vehicle by means of a remote control system),
wherein the automated parking mode includes a first automated parking mode in which steering is not executed (In paragraphs [0080] and [0086], Kramer teaches that in a parking process of exiting from a parking space (such as the unparking mode as disclosed by Inoue considered to be a first automated parking mode) the vehicle is made to exit the parking space in an unsteered fashion).
Kramer is considered to be analogous to the claimed invention in that they both pertain to a remote-controlled parking assistance system. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kramer with the disclosure of Inoue. For example, controlling the automated parking via a remote system is advantageous in that it “permits the driver to exit the vehicle comfortably and then park the vehicle under remote control” as suggested by Kramer in paragraph [0004], increasing convenience for the user by allowing them to exit the vehicle before parking the vehicle in a narrow space which would otherwise prevent or inconvenience an exit from the vehicle, for example. Additionally, controlling the vehicle in an unsteered manner during the process of exiting a parking space may be advantageous in that it simplifies the autonomous operation of the vehicle, limiting the risk for potential collision that may be encountered by executing pathfinding and steering, while still providing remote control by the user to cause the vehicle to exit the parking space and allow them to enter the vehicle, for example.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2020/0298839 A1) and Kramer (US 2020/0401127 A1), in view of Hayakawa (US 2022/0017072 A1).
Inoue further discloses a presentation unit configured to present the user with an option of selecting an automated parking mode (In paragraph [0040], Inoue discloses that the parking assistance ECU 10 includes a parking assistance switch 91 and speaker 92 to request parking assistance control; see also paragraphs [0030-0031], where Inoue discloses a touch panel display 73).
The combination of Inoue and Kramer does not explicitly disclose a presentation unit configured to present the user with an option of selecting the first automated parking mode or the second automated parking mode,
wherein the control unit sets the automated parking mode to the automated parking mode selected by the user.
However, Hayakawa teaches a presentation unit configured to present the user with an option of selecting the first automated parking mode or the second automated parking mode (In paragraph [0029], Hayakawa teaches that the remote parking system 1 includes an input switch (presentation unit) which the driver uses to select a remote entry mode (second automated parking mode) or remote exit mode (first automated parking mode)),
wherein the control unit sets the automated parking mode to the automated parking mode selected by the user (In paragraph [0029], Hayakawa teaches that the remote parking system 1 includes an input switch (presentation unit) which the driver uses to select a remote entry mode (second automated parking mode) or remote exit mode (first automated parking mode)).
Hayakawa is considered to be analogous to the claimed invention in that they both pertain to selecting a remote parking mode for a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement setting the parking mode based on the selection of the user as taught by Hayakawa with the device as disclosed by the combination of Inoue and Kramer. Although the combination of Inoue and Kramer discloses setting the parking mode automatically according to the shift position, implementing the ability for the user to select the parking mode as taught by Hayakawa is advantageous int hat it affords more control of the device to the user, enabling the user to ensure that the vehicle is controlled via the user’s desired parking mode, for example.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2020/0298839 A1) and Kramer (US 2020/0401127 A1), in view of Bourassi (US 2019/0018404 A1).
The combination of Inoue and Kramer does not explicitly disclose wherein the control unit, after controlling the automated parking mode to be in the first automated parking mode in a case where the shift position is the first position when the automated parking is instructed, notifies the remote operation terminal that remote control of the vehicle via the remote operation terminal is possible.
However, Bourassi teaches wherein the control unit, after controlling the automated parking mode to be in the first automated parking mode in a case where the shift position is the first position when the automated parking is instructed, notifies the remote operation terminal that remote control of the vehicle via the remote operation terminal is possible (In paragraphs [0087-0092], Bourassi teaches that following a reception of an activation order (notification that remote control is possible) at the mobile terminal (remote operation terminal) from the electronic control unit ECU of the motor vehicle (control unit of vehicle control device), the mobile terminal displays first data to induce the interaction of a user to execute a maneuver of the vehicle; see also paragraph [0062], where Bourassi teaches that the maneuver can be, for example, forward or reverse parking or a parking exit maneuver, where the examiner understands the maneuver to be set by controlling the automated parking mode according to the shift position, as disclosed above by the combination of Inoue and Kramer).
Bourassi is considered to be analogous to the claimed invention in that they both pertain to remotely controlling a parking maneuver of a vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying the remote terminal that remote operation is possible with the device as disclosed by the combination of Inoue and Kramer. Doing so is advantageous in that the operation via the remote device can be better communicated to and understood by the user. As taught by Bourassi in paragraphs [0087-0092], functionality to control the vehicle is not displayed to the user until the activation order is received, preventing premature or accidental operation of the vehicle by the user, for example.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, although the combination of Inoue, Kramer, and Hayakawa discloses the vehicle control device according to claim 2, the prior art of record alone or in combination does not explicitly disclose wherein the presentation unit, in a case where selection of the automated parking mode by the user is received, further presents guidance prompting switching of the shift position from the second position to the first position, in order to enable remote control of the vehicle via the remote operation terminal.
Therefore, claim 3 and corresponding dependent claims 4-5 are indicated to contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takagi (US 2021/0107359 A1) teaches modifying a parking assist display mode according to the shift position of the vehicle.
Chiba (US 2019/0285173 A1) teaches a shift selector device including PA (parking assist) and AVP (Auto Valet Parking) capability.
Hiei (US 2019/0061818 A1) teaches selecting a parking mode according to the shift lever position upon operation.
Choi (US 2014/0309834 A1) teaches setting a parking mode by analyzing the direction of the vehicle and a gear position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665